
	

115 S2697 IS: Unused Medications Awareness Act
U.S. Senate
2018-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 2697
		IN THE SENATE OF THE UNITED STATES
		
			April 18, 2018
			Ms. Warren (for herself and Mrs. Capito) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To require the awareness campaign regarding the risk of abuse of prescription opioids if such drugs
			 are not taken as prescribed to include information about dispensing
			 options.
	
	
		1.Short title
 This Act may be cited as the Unused Medications Awareness Act.
 2.Awareness campaignsSection 102(b) of the Comprehensive Addiction and Recovery Act of 2016 (Public Law 114–198) is amended—
 (1)in paragraph (2), by striking ; and and inserting ;; (2)in paragraph (3), by striking the period and inserting ; and; and
 (3)by adding at the end the following:  (4)dispensing options under section 309(f) of the Controlled Substances Act, as applicable..
			
